972 F.2d 1353
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert C. BOWYER, Petitioner,v.DEPARTMENT OF THE INTERIOR, Respondent.
No. 91-3608.
United States Court of Appeals, Federal Circuit.
June 5, 1992.Rehearing Denied July 1, 1992.

Before NIES, Chief Judge, RICH and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.


1
Robert C. Bowyer (Bowyer) petitions for judicial review of the decision of the Merit Systems Protection Board (board) dated July 23, 1991, No. DE04329110236I, affirming his removal by the Department of the Interior.   We affirm.


2
In a thorough and well-reasoned opinion, the board determined that the performance appraisal system under which Bowyer was removed was approved by the Office of Personnel Management, that the agency afforded Bowyer a reasonable opportunity, with adequate supervision and training, to improve his performance, and that Bowyer's performance was unsatisfactory during the improvement period.   Under our standard of review, 5 U.S.C. § 7703(c) (1988), we discern no basis for reversing the board.   Its findings and conclusions are not (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without adherence to procedural laws, rules or regulations;  or (3) unsupported by substantial evidence.   Id.; Cheeseman v. Office of Personnel Management, 791 F.2d 138, 141 (Fed.Cir.1986).


3
Accordingly, we affirm on the basis of the board's opinion dated July 23, 1991.